DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57, 58, 61, 63-65, 69 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (“A kirigami approach to engineering elasticity in nanocomposites through patterned defects”, Nature Materials, vol. 14, August 2015) (“Shyu”), in view of Aoyagi et al. (US 2012/0189796 A1) (”Aoyagi”).
With respect to claim 57, Shyu discloses a multilayer substrate comprising a bottom layer of electrically isolating and intrinsically non-elastic material – parylene film – and on the bottom layer, a top layer of electrically conductive, intrinsically non-elastic material – CNT/PVA film (p. 787), a plurality of through cuts, each extending through a thickness of each of the bottom and top layers (p. 786, Figs. 1 c and 1d), wherein each of the through cuts has projections on opposite exposed main surfaces of the multilayer substrate – the patterns exhibit out-of-plane deflection (p. 786, Figs. 1c and 1d), the samples generate an out-of-plane texture (p. 787, Figs. 1c and 1d), which implies that the cuts of the patterns have projections on opposite exposed main surfaces of the multilayer substrate, the substrate showing engineered elasticity (p. 785).  Shyu discloses that the shapes of the projection can vary – “many cut patterns are possible” (p. 785), Shyu does not disclose explicitly that the projections are shaped so as to comprise at least three branches extending from a common portion.  Aoyagi discloses a substrate – element 30 – comprising through cuts shaped to comprise three branches extending from a common portion (abstr., 0059, 0177-0180, Fig. 3C), element 30 formed of a plastic film with a metal layer formed thereon (0089).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cuts of Shyu in the shape as disclosed in Fig. C of Aoyagi, which is a “Y” shape, as it is known in the art to form such cuts in substrates comprising electrically conductive material on an electrically isolating material, as design changes are within the purview of a person of ordinary skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art that cuts of such shape would form projections so shaped as to comprise three branches extending from a common portion.
Regarding claim 58, Shyu and Aoyagi teach the substrate of claim 57.  Aoyagi discloses two of the branches of the through cuts being of equal length (0177, Fig. 3C).
As to claim 61, Shyu and Aoyagi teach the substrate of claim 57.  Aoyagi discloses two of the branches of the through cuts having equal width (Fig. 3C).
With respect to claim 63, Shyu and Aoyagi teach the substrate of claim 57.  Aoyagi discloses that the lengths of the branches are from 0.5 mm to 10 mm (0177), thus it would have been obvious to one of ordinary skill in the art based on Fig. 3C and par. [0177] of Aoyagi that the width of the branches of Aoyagi satisfies the range of claim 63.  
Regarding claim 64, Shyu and Aoyagi teach the substrate of claim 57.  Shyu discloses the multilayer substrate extends along a length direction and a width direction substantially perpendicular to the length direction (Fig. 1).  Aoyagi discloses the substrate extends along a length direction and a width direction substantially perpendicular to the length direction (Fig. 3C), wherein for two of the through cuts, two respective branches extend along a direction which is parallel to the length direction (Fig. 3C), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the multilayer substrate of Shyu and Aoyagi for two of the through cuts on the opposite exposed main surfaces of the substrate, two respective branches extend along a direction which is parallel to the length direction.
Regarding claim 65, Shyu and Aoyagi teach the substrate of claim 57. Based on the lengths of the cuts that Aoyagi discloses in par. [0177] and Fig. 3C, it would have been obvious to one of ordinary skill in the art that the number of the plurality of through cuts per cm2 of Aoyagi satisfies the range of the claim.
As to claim 69, Shyu and Aoyagi teach the substrate of claim 57.  Shyu discloses the thickness of the bottom layer of 5 µm (p. 787) which is within the recited range.
With respect to claim 87, Shyu and Aoyagi teach the substrate of claim 57.  Shyu discloses a transparency of the opposite exposed main surfaces of the substrate, which is a ratio between an open surface area over the total surface area having a range that overlaps the recited range (Figs. 1 c and 1d).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyu, in view of Aoyagi, and further in view of Sugitani (US 2016/0306461 A1).
With respect to claim 71, Shyu and Aoyagi teach the substrate of claim 57, but are silent with respect to the top layer being formed of a conductive metal oxide.
 Sugitani discloses a transparent electrode formed on a base film (abstr.), wherein the electrode can be formed of a conductive metal oxide or of a material such as carbon nanotubes (0044).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Shyu of a conductive metal oxide as carbon nanotubes and conductive metal oxides are interchangeable conductive materials in electrodes.  It has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shyu, in view of Aoyagi, and further in view of Kotov et al. (US 2016/0299270 A1) (“Kotov”).
With respect to claim 72, Shyu and Aoyagi teach the substrate of claim 57, but are silent with respect to the thickness of the top layer as recited in the claim.  Kotov discloses a structure comprising kirigami-type cutouts (abstr.), wherein a CNT/PVA layer has a thickness of 100 nm (0142), which is within the recited range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the top layer of Shyu as disclosed in Kotov as it is known in the art to form CNT/PVA layers having a thickness of 100 nm.  Changes in size are within the purview of a person skilled in the art (MPEP 2144.05).

Response to Arguments
Applicant’s arguments filed on Aug. 5, 2022 have been fully considered.
In view of the recent amendment 35 USC 112(b) rejections of claims 57, 58, 61, 63-65, 69, 71 and 72 have been withdrawn.
The Applicant argued Shyu or Aoyagi fail to teach or suggest the feature of claim 57 “each of said through cuts has projections on opposite exposed main surfaces of the multilayer substrate.”  The Applicant argued Aoyagi’s cuts do not extend through a thickness of each of the bottom and top layers and so they do not have projections on opposite exposed main surfaces.  The Examiner notes in the rejection the reference of Shyu was relied on for the teaching of the above feature, Shyu disclosing a plurality of through cuts, each extending through a thickness of each of the bottom and top layers (p. 786, Figs. 1 c and 1d), wherein each of the through cuts has projections on opposite exposed main surfaces of the multilayer substrate – the patterns exhibit out-of-plane deflection (p. 786, Figs. 1c and 1d), the samples generate an out-of-plane texture (p. 787, Figs. 1c and 1d), which implies that the cuts of the patterns have projections on opposite exposed main surfaces of the multilayer substrate.  
The Applicant argued the Y-shaped cuts of Aoyagi are provided for the removal and split of liner 30 of Aoyagi, there being provided no reason to combine Aoyagi with Shyu, the conclusion in the Office Action being drawn from hindsight.  The Examiner notes the secondary reference of Aoyagi was cited for the teaching of Y-shaped cuts in element 30 formed of a plastic film with a metal layer formed thereon (0089).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cuts of Shyu in the shape as disclosed in Fig. C of Aoyagi, which is a “Y” shape, as it is known in the art to form such cuts in substrates comprising electrically conductive material on an electrically isolating material, as design changes are within the purview of a person of ordinary skill in the art (MPEP 2144.04).  In response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant further argued it is disclosed in Aoyagi that the release liner 30 can be formed of other materials.  The Examiner notes Aoyagi discloses various embodiments of the release liner 30, one of them that was relied on by the Examiner comprises a plastic layer with a metal layer thereon.
The Applicant argued neither Aoyagi nor Shyu teach the features of new claim 87 of a transparency of the opposite exposed main surfaces of the multilayer substrate, which is a ratio between an open surface area over a total area ranging from 25% to 90%.  The Examiner notes Aoyagi is a secondary reference relied on for the teaching of the Y-shaped cut.  Shyu discloses the recited transparency as shown in Figs. 1c and 1d.  The Applicant argued an open surface area and total surface area cannot be identified when the structure is stretched.  The Examiner notes Figs. 1c and 1d of Shyu show an open surface area and total surface area of the multilayer structure when stretched, as discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783